Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Kilgore Independent School District, et al.,              Appeal from the County Court at Law No. 2
 Appellants                                                of Gregg County, Texas (Tr. Ct. No. 2016-
                                                           1850-CCL2). Opinion delivered by Chief
 No. 06-17-00060-CV            v.                          Justice Morriss, Justice Moseley and Justice
                                                           Burgess participating.
 Darlene Axberg, John Claude Axberg,
 Sheila Anderson, and the State of Texas,
 Appellees



          As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order in part, to the extent that it refused to
dismiss the ultra vires claims, and render judgment dismissing those claims; but we otherwise
affirm the trial court’s actions and remand the remainder of this lawsuit for further proceedings
consistent with this opinion.
          We further order that the appellants and appellees shall each pay one half of all costs of
appeal.


                                                          RENDERED OCTOBER 12, 2017
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk